DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 April 2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 11 recites the claim language as “a first means for encapsulation” and the specification gives the example of said means to be an encapsulation layer (Paragraph 35). The claim will be interpreted as such.
Claim 11 recites the claim language as “a second means for encapsulation” and the specification gives the example of said means to be an encapsulation layer (Paragraph 35). The claim will be interpreted as such.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11-19, and 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (U.S. 2019/0074264).
Regarding Claim 1, Chen et al. discloses a package comprising: 
a substrate comprising a first surface and a second surface, wherein the substrate further comprises a plurality of interconnects (substrate 10, Figure 4); 
a passive device coupled to the first surface of the substrate (passive device 20, Figure 4, Paragraph 54); 
a first encapsulation layer located over the first surface of the substrate, wherein the first encapsulation layer encapsulates the passive device (first encapsulation 22, Figure 4); 
an integrated device coupled to the second surface of the substrate (integrated device 12, Figure 4); 
a second encapsulation layer located over the second surface of the substrate, the second encapsulation layer having a first side that is opposite to the second surface of the substrate, wherein the second encapsulation layer encapsulates the integrated device (second encapsulation layer 18/24, Figure 4.  Please note that the claim language does not require for the second encapsulation layer to be monolithic); 
a plurality of through encapsulation layer interconnects coupled to the substrate (through encapsulation layer interconnects 26, Figure 4); 
a plurality of encapsulation layer interconnects located in the second encapsulation layer and coupled to the plurality of through encapsulation layer interconnects (encapsulation layer interconnects 25, Figure 4); and 
at least one dummy interconnect located in the second encapsulation layer on the first side of the second encapsulation layer, and vertically over the integrated device (dummy interconnect 28, Figure 4).
Regarding Claim 2, Chen et al. further discloses that the at least one dummy interconnect is configured to be free of an electrical connection with the integrated device (dummy interconnect 28, Figure 4).  
Regarding Claim 3, Chen et al. further discloses that the at least one dummy interconnect is configured to be free of an electrical connection with the passive device (dummy interconnect 28, Figure 4).  
Regarding Claim 4, Chen et al. further discloses a plurality of solder interconnects coupled to the plurality of encapsulation layer interconnects (plurality of solder interconnects 36, Figure 4); and at least one dummy solder interconnect coupled to the at least one dummy interconnect (dummy solder interconnect 34, Figure 4).  
Regarding Claim 5, Chen et al. further discloses the plurality of through encapsulation layer interconnects comprises a ball interconnect, a pillar and/or a via (through encapsulation layer interconnects 26, Figure 4).  
Regarding Claim 6, Chen et al. further discloses a thermal interface material (TIM) coupled to a back side of the integrated device (TIM 14, Figure 4).  
Regarding Claim 7, Chen et al. further discloses that  the TIM is coupled to the at least one dummy interconnect (TIM 14, dummy interconnect 28, Figure 4).  
Regarding Claim 8, Chen et al. further discloses a second integrated device coupled to the first surface of the substrate (second integrated device 20, Figure 4).  
Regarding Claim 9, Chen et al. further discloses that the first encapsulation layer encapsulates the second integrated device (first encapsulation layer 22, second integrated device 20, Figure 4).  
Regarding Claim 11, Chen et al. discloses an apparatus comprising: 
a substrate comprising a first surface and a second surface, wherein the substrate further comprises a plurality of interconnects (substrate 10, Figure 4); 
a passive device coupled to the first surface of the substrate (passive device 20, Figure 4);
fPage 3 of 15Application No. 16/810,589ffirst means for encapsulation located over the first surface of the substrate, wherein the first means for encapsulation encapsulates the passive device (first means for encapsulation 22, Figure 4); 
an integrated device coupled to the second surface of the substrate (IC 12, Figure 4); 
second means for encapsulation located over the second surface of the substrate, the second means for encapsulation having a first side that is opposite to the second surface of the substrate, wherein the second means for encapsulation encapsulates the integrated device (second encapsulation layer 18/24, Figure 4.  Please note that the claim language does not require for the second encapsulation layer to be monolithic); 
a plurality of through encapsulation layer interconnects coupled to the substrate (through encapsulation layer interconnects 26, Figure 4); 
a plurality of encapsulation layer interconnects located in the second means for encapsulation and coupled to the plurality of through encapsulation layer interconnects (encapsulation layer interconnects 25, Figure 4); and 
at least one dummy interconnect located in the second means for encapsulation on the first side of the second means for encapsulation, and vertically over the integrated device (dummy interconnect 28, Figure 4).  
Regarding Claim 12, Chen et al. further discloses that the at least one dummy interconnect is configured to be free of an electrical connection with the integrated device (dummy interconnect 28, Figure 4).  
Regarding Claim 13, Chen et al. further discloses that the at least one dummy interconnect is configured to be free of an electrical connection with the passive device (dummy interconnect 28, Figure 4).  
Regarding Claim 14, Chen et al. further discloses a plurality solder interconnects coupled to the plurality of encapsulation layer interconnects (solder interconnects 36, figure 4); and at least one dummy solder interconnect coupled to the at least one dummy interconnect (dummy solder interconnect 14, figure 4).  
Regarding Claim 15, Chen et al. further discloses the plurality of through encapsulation layer interconnects comprises a ball interconnect, a pillar and/or a via (through encapsulation layer interconnects 26, Figure 4).  
Regarding Claim 16, Chen et al. further discloses a thermal interface material (TIM) coupled to a back side of the integrated device (TIM 14, Figure 4).  
Regarding Claim 17, Chen et al. further discloses that the TIM is coupled to the at least one dummy interconnect (TIM 14, dummy interconnect 28, Figure 4).  
Regarding Claim 18, Chen et al. further discloses a second integrated device coupled to the first surface of the substrate (second integrated device 20, Figure 4).  
Regarding Claim 19, Chen et al. further discloses that the first means for encapsulation encapsulates the second integrated device (first means for encapsulation 22, second IC 20, Figure 4).  
Regarding Claim 21, Chen et al. discloses a method for fabricating a package, comprising: 
providing a substrate comprising a first surface and a second surface, wherein the substrate further comprises a plurality of interconnects (substrate 10, Figures 4 and 21); 
coupling a passive device to the first surface of the substrate (passive device 20, Figures 4 and 21); 
forming a first encapsulation layer over the first surface of the substrate, wherein the first encapsulation layer encapsulates the passive device (first encapsulation layer 22, Figures 4 and 27); 
coupling an integrated device to the second surface of the substrate (IC 12, Figures 4 and 22); 
providing a plurality of through encapsulation layer interconnects to the substrate (through encapsulation layer interconnects 26, Figures 4 and 26); 
forming a second encapsulation layer over the second surface of the substrate, the second encapsulation layer having a first side that is opposite to the second surface of the substrate, wherein the second encapsulation layer encapsulates the integrated device (second encapsulation layer 24/18, Figures 4 and 27); 
providing a plurality of encapsulation layer interconnects located in the second encapsulation layer and coupled to the plurality of through encapsulation layer interconnects (encapsulation layer interconnects 25, Figures 4 and 26); and

providing at least one dummy interconnect in the second encapsulation layer on the first side of the second encapsulation layer, and vertically over the integrated device (dummy interconnect 28, Figures 4 and 26. Please note that the claim language does not specify any particular order in which the steps need to be completed and do not prevent steps occurring within another step.  As the claim language also does not require the second encapsulation to be monolithic, the second encapsulation can be formed across multiple steps).  
Regarding Claim 22, Chen et al. further discloses that the at least one dummy interconnect is configured to be free of an electrical connection with the integrated device (dummy interconnect 28, Figure 4).  
Regarding Claim 23, Chen et al. further discloses that the at least one dummy interconnect is configured to be free of an electrical connection with the passive device (dummy interconnect 28, Figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. 2019/0074264) as applied to claim 1 above, and further in view of Scanlan et al. (U.S. 9,831,170).
Regarding Claim 10, Chen et al. discloses the limitations of claim 1 and further disclose that the package is a wifi device (Paragraph 47) but does not explicitly disclose that the package is incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, an internet of things (IoT) device, and a device in an automotive vehicle.  Scanlan et al. discloses a similar device wherein the package is incorporated into a communication device or computer (Column 8, Lines 4-20).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the package into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, an internet of things (IoT) device, and a device in an automotive vehicle in Chen et al. in view of Scanlan et al. in order to achieve higher density and lower cost to consumers (Scanlan et al, Column 8, lines 17-27).
  Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. 2019/0074264) as applied to claim 11 above, and further in view of Scanlan et al. (U.S. 9,831,170).
Regarding Claim 20, Chen et al. discloses the limitations of claim 11 and further disclose that the package is a wifi device (Paragraph 47) but does not explicitly disclose that the apparatus is incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, an internet of things (IoT) device, and a device in an automotive vehicle.  Scanlan et al. discloses a similar device wherein the apparatus is incorporated into a communication device or computer (Column 8, Lines 4-20).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the apparatus into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, an internet of things (IoT) device, and a device in an automotive vehicle in Chen et al. in view of Scanlan et al. in order to achieve higher density and lower cost to consumers (Scanlan et al, Column 8, lines 17-27).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kumar et al. (U.S. 9,947,642) discloses a package comprising a dummy interconnect over a back surface of an integrated chip.
Jeng et al. (U.S. 9,385,095) discloses a package comprising a dummy interconnect over a back surface of an integrated chip.
Mallik et al. (U.S. 2020/0411464) discloses a package comprising a dummy interconnect over a back surface of an integrated chip.
Tang et al. (U.S. 2020/0350274) discloses a package comprising a dummy interconnect over a back surface of an integrated chip.
Chen et al. (U.S. 2020/0135613) discloses a package comprising a dummy interconnect over a back surface of an integrated chip.
Tsai et al. (U.S. 11,075,151) discloses a package comprising a dummy interconnect over a back surface of an integrated chip.
Oh et al. (U.S. 10,825,774) discloses a package comprising a dummy interconnect over a back surface of an integrated chip.
Pei et al. (U.S. 10,566,261) discloses a package comprising a dummy interconnect over a back surface of an integrated chip.
Yu et al. (U.S. 10,529,698) discloses a package comprising a dummy interconnect over a back surface of an integrated chip.
Yu et al. (U.S. 10,483,187) discloses a package comprising a dummy interconnect over a back surface of an integrated chip.
Seo et al. (U.S. 10,192855) discloses a package comprising a dummy interconnect over a back surface of an integrated chip.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891